DETAILED ACTION
	This Action addresses the RCE filed on 11 Apr 2021:  Claims 1-2, 8-9, and 15-16 have been amended; no claims are cancelled; and pending Claims 1-20 are rejected as detailed below.
Response to Amendments


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The Office rejects Claims 1, 8, 15, and any corresponding dependent claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, possessed the claimed invention.  
As for the independent claims, the highlighted language is not supported in the Specification: "responsive to one or more other transports having previously validated the software update via interaction in one or more driving environments for a specific period of time and for a specific number of utilizations of the software update….”
The Specification (P16, ¶59, L5) states that “processor 104' may validate the software update based on a period of time when the software update is in use by the transports (e.g., based on and a number of utilizations of the software update by the subset of the transports (e.g., 105).  The processor 104' may propagate the software update based on the validating, to a further subset of transports (e.g., 107).  The subset of the transports 107 is larger than the subset of the transports 105.”
Adding the adjective “specific” to the claim limitations narrows the scope beyond what is disclosed in the Spec. and original claims.  Accordingly, that addition is considered new matter.  For purposes of the prior art rejections below, the Office will interpret the claim limitations as "responsive to one or more other transports having previously validated the software update via interaction in one or more driving environments for a period of time and for a number of utilizations of the software update….”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 1-5, 8-12, and 15-18 under 35 U.S.C. 103 as unpatentable over Kislovskiy (U.S. Pub. 2018/0341571) in view of Flaming (Matthew Flaming; “9 Reliability-Based Best Practices for Canary Deploys”; NewRelic.com website [full url in ref.]; 4 Mar 2019):
As for Claim 1, Kislovskiy teaches performing a first validation of the software update by operating the transport in a first driving environment comprising a first amount of potential interactions (P16 ¶136 L6: “In certain variations, the AV software management system can run ; and performing a further validation of the software update when the first validation is successful, by operating the transport in a further driving environment comprising a second amount of potential interactions greater than the first amount (P16 ¶137 L1: “The AV software management system can further adjust simulation parameters to further refine the simulation, and further execute the simulations (925). For example, the AV software management system can include additional actors, such as other vehicles or AVs, pedestrians, and other objects (927).”  The simulated environments explicitly include different kinds and numbers of “actors,” allowing for different types of testing, thus making them different “environments.”  Further, (P3 ¶34 L27) “beyond simulation, examples described herein can also leverage recorded log data from AVs executing software while being run through a set of scenarios and/or tests in a controlled track environment [i.e., “operating the transport” in the real-world].”)  While Kislovskiy teaches testing and validating updates in simulated and real-world driving environments that certainly involve, though do not explicitly detail, the remaining limitations.  The limitations directly correspond to the well-known Dev Ops (i.e., Agile software development model) concepts of “Canary Testing” and “Feature Flags” explicitly taught by Flaming.  
Hence, Flaming teaches receiving a software update at a transport responsive to one or more other transports having previously validated the software update via interaction in one or more driving environments for a [specific <<< See 112 rejection above] period of time and for a [specific <<] number of utilizations of the software update (P1/6: “we believe canary deploys provide the most effective means for us to deploy new services reliably in the least disruptive manner to our customers. In a canary deploy, you roll out new functionality for the first time on a subset of “canary” nodes across horizontally scaled services. …As you verify that the canary isn’t causing problems, you roll out the change to more instances until all users have access to that new code.”  Further, (P5/6) “If you use feature flags or blue/green deploys, use them in conjunction with canaries. When you use a feature flag, typically you deploy the new code path to all instances of a service, and the flag is used to control the usage of the new code path.”  That is, a canary release implements a change on a subset of users (typically 5%) [i.e., a number of utilizations] for a period of time [verification period] before gradually releasing to larger and larger subsets.)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Kislovskiy with Flaming because validating software using canary releases and feature flags “provide[s] the most effective means …to deploy new services reliably in the least disruptive manner.” (Flaming, P1/6)
As for Claim 2, which depends on Claim 1, Kislovskiy teaches comprising reverting to a previous software version when a failure of one or more of the first validation and the further validation occurs (P11  ¶95 L1: “In certain aspects, the on-trip monitoring system 400 can also instruct the AVs to switch software versions at a pick-up location (e.g., execute a verified software version 451 for the trip [revert]), at the drop-off location ( e.g., execute an unverified software version [upgrade/validate] 452 to log verification miles), or at specific triggering 
As for Claim 3, which depends on Claim 1, Kislovskiy teaches comprising receiving the further validation of the software update from another transport (P3  ¶34 L25: “In other aspects, pre-certification using simulation analysis enables software training systems described herein to distribute pre-certified software releases to SDAVs [multiple transports] for logging mileage and eventual verification.”)
As for Claim 4, which depends on Claim 1, Kislovskiy teaches comprising invoking the software update based on an analysis of the further driving environment (P6  ¶62 L14 “Based on the aggregate risk value 232, the trip classifier 250 can determine (i) which vehicles types may service the transport request (i.e., SDAVs 281, FAVs 289, or HDVs), and (ii) which software version or version type is to be executed for the trip (e.g., a new versus a verified software version). As such, the trip classifier 250 can operate in accordance with a set of risk thresholds that determine whether the use of a particular software version 251, 252 is authorized given the aggregate risk value 232.”)
As for Claim 5, which depends on Claim 1, Kislovskiy teaches comprising receiving confirmations on the further validation of the software update from a plurality of transports (P3  ¶34 L25: “In other aspects, pre-certification using simulation analysis enables software training systems described herein to distribute pre-certified software releases to SDAVs [multiple transports] for logging mileage and eventual verification.”)
Claims 8-12 recite substantially the same subject matter as Claims 1-5, respectively, and stand rejected on the same basis accordingly.
Claims 15-18 recite substantially the same subject matter as Claims 1-3 and 5, respectively, and stand rejected on the same basis accordingly.
+_+_+_+

The Office rejects Claims 6-7, 13-14, and 19-20 under 35 U.S.C. 103 as unpatentable over Kislovskiy and Flaming in view of Baza (Baza et al.; "Blockchain-Based Firmware Update Scheme Tailored for Autonomous Vehicles"; 2019 IEEE Wireless Communications and Networking Conference (WCNC); 15 Apr 2019):
As for Claim 6, which depends on Claim 5, Kislovskiy and Flaming do not explicitly teach the claim limitations.
But Baza teaches wherein the confirmations constitute a consensus on a blockchain the transports belong to (P2: “In this paper, we propose a blockchain-based firmware update scheme tailored for AVs. We use blockchain and smartcontract technology to guarantee the authenticity and integrity of new updates. We also exploit the AVs’ inter-communication capability and incentivize AVs to participate in the distribution and transfer of new firmware updates from one to another therefore ensuring, high availability and fast delivery of the updates.”  Further, “Since AVs do not mutually trust each other, a Zero-Knowledge Proof protocol [consensus mechanism] is employed. Each distributor can exchange an encrypted version of the update in return for proofs of distribution from receiver AVs.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Kislovskiy and Flaming with Baza because “us[ing] blockchain and smartcontract technology …guarantee[s] the authenticity and integrity of new updates.”
As for Claim 7, which depends on Claim 6, Baza teaches comprising executing a smart contract to record at least one data block reflecting the validated software update on a ledger of the blockchain (P2: “In this paper, we propose a blockchain-based firmware update scheme tailored for AVs. We use blockchain and smartcontract technology to guarantee the authenticity and integrity of new updates. We also exploit the AVs’ inter-communication capability and incetivize AVs to particiapte in the distribution and transfer of new firmware updates from one to another therefore ensuring, high availability and fast delivery of the updates.”)
Claims 13 and 14 recite substantially the same subject matter as Claims 6 and 7, respectively, and stand rejected on the same basis accordingly.
Claims 19 and 20 recite substantially the same subject matter as Claims 6 and 7, respectively, and stand rejected on the same basis accordingly.

Response to Arguments
Applicant's arguments filed 14 Mar 2021 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.

Conclusion
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
The Patent Application Information Retrieval (PAIR) system provides status information for published applications (Private or Public PAIR) and for unpublished applications (Private PAIR only).  See http://pair-direct.uspto.gov for more information about the PAIR system.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) can address any questions about access to Private PAIR.  To reach a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
19 April 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191